DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 06 July 2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-7,9-11,13-17, and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-11, 13-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 11, and 17, each require at least a portable recording device, comprising: an accessory housing; one or more sensors physically coupled to the accessory housing to capture real- time data from a surrounding environment; a category selector physically coupled to the accessory housing to selectively toggle, via user actuation, between two or more preset positions that designate category classifications assigned to user roles to the real-time data; and an activation button physically coupled to the accessory housing to selectively trigger one or more actions associated with the capture of the real-time data.
The prior arts on record teach the following: a portable recording device, comprising: an accessory housing; one or more sensors physically coupled to the accessory housing to capture real-time data from a surrounding environment; a category selector physically coupled to the accessory housing to selectively toggle, via user actuation, between two or more preset positions that designate category classifications to the real-time data; and an activation button physically coupled to the accessory housing to selectively trigger one or more actions associated with the capture of the real-time data.
However, none of the prior arts disclose a category selector physically coupled to the accessory housing to selectively toggle, via user actuation, between two or more preset positions that designate category classifications assigned to user roles to the real-time data; and an activation button physically coupled to the accessory housing to selectively trigger one or more actions associated with the capture of the real-time data. in combination with the other features as stated in claims 1, 11, and 17. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426